Exhibit 10.47

LeCroy Corporation

2008 Stock Incentive Plan

 

1. Introduction

(a) The purposes of this 2008 Stock Incentive Plan (the “Plan”) of LeCroy
Corporation (the “Company”) are to promote the interests of the Company and its
stockholders by strengthening the Company’s ability to (1) attract and retain
the best available non-employee directors; and (2) attract, motivate, and retain
employees and consultants of exceptional ability and to provide a means to
encourage stock ownership and a proprietary interest in the Company to selected
employees and consultants of the Company upon whose judgment, initiative, and
efforts the financial success and growth of the business of the Company largely
depend. These purposes may be achieved through the grant of options to purchase
Common Stock of the Company, the grant of Restricted Stock Awards and the grant
of Performance Stock Awards, as described below.

(b) The effective date of the Plan shall be September 22, 2008, subject to
approval of the stockholders of the Company at the 2008 Annual Meeting of the
Stockholders (the “Effective Date”).

 

2. Definitions.

(a) “Accelerate,” “Accelerated,” and “Acceleration,” when used with respect to
an Option, mean that as of the relevant time of reference, such Option shall
become fully exercisable with respect to the total number of shares of Common
Stock subject to such Option and may be exercised for all or any portion of such
shares.

(b) “Acquisition” means

(i) a merger or consolidation in which securities possessing more than 50% of
the total combined voting power of the Company’s outstanding securities are
transferred to a person or persons different from the persons who held those
securities immediately prior to such transaction, or

(ii) the sale, transfer, or other disposition of all or substantially all of the
Company’s assets to one or more persons (other than any wholly owned subsidiary
of the Company) in a single transaction or series of related transactions.

(c) “Award” means an Incentive Stock Option, Non-Qualified Stock Option,
Restricted Stock Award or Performance Stock Award, as appropriate.

(d) “Award Agreement” means the agreement between the Company and the
Participant specifying the terms and conditions as described thereunder.

(e) “Awardee” means a person receiving an Award hereunder.

(f) “Beneficial Ownership” means beneficial ownership determined pursuant to
Securities and Exchange Commission Rule 13d-3 promulgated under the Exchange
Act.

(g) “Board” means the Board of Directors of the Company.

(h) “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, and regulations thereunder.

(i) “Committee” means the Compensation Committee of the Board; provided, that
the Board by resolution duly adopted may at any time or from time to time
determine to assume any or all of the functions of the Committee under the Plan,
and during the period of effectiveness of any such resolution, references herein
to the “Committee” shall mean the Board acting in such capacity.



--------------------------------------------------------------------------------

(j) “Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:

(i) any person or related group of persons (other than the Company or a person
that directly or indirectly controls, is controlled by, or is under common
control with the Company) directly or indirectly acquires Beneficial Ownership
of securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders that the Board does not recommend such
stockholders to accept, or

(ii) over a period of 12 consecutive months or less, there is a change in the
composition of the Board such that a majority of the Board members (rounded up
to the next whole number, if a fraction) ceases, by reason of one or more proxy
contests for the election of Board members, to be composed of individuals who
either (A) have been Board members continuously since the beginning of such
period, or (B) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in the
preceding clause (A) who were still in office at the time such election or
nomination was approved by the Board.

(k) “Common Stock” means the authorized common stock of the Company have a par
value of $0.01.

(l) “Company” means LeCroy Corporation.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.

(n) “Fair Market Value” means the value of a share of Common Stock as of the
relevant time of reference, as determined as follows. If the Common Stock is
then publicly traded, Fair Market Value shall be (i) the last sale price of a
share of Common Stock on the principal national securities exchange on which the
Common Stock is traded, if the Common Stock is then traded on a national
securities exchange; or (ii) the last sale price of the Common Stock reported in
the NASDAQ National Market System, if the Common Stock is not then traded on a
national securities exchange; or (iii) the average of the closing bid and asked
prices for the Common Stock quoted by an established quotation service for
over-the-counter securities, if the Common Stock is not then traded on a
national securities exchange or reported in the NASDAQ National Market System.
If the Common Stock is not then publicly traded, Fair Market Value shall be the
fair value of a share of the Common Stock as determined by the Board or the
Committee, taking into consideration such factors as it deems appropriate, which
may include recent sale and offer prices of Common Stock in arms’-length private
transactions, and in compliance with Section 409A of the Code.

(o) “Grant Date” means the date on which an Award is deemed granted, which shall
be the date on which the Committee authorizes the Award or such later date
provided in the Award Agreement as the Committee shall determine in its sole
discretion.

(p) “Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” under Section 422 of the Code.

(q) Non-Employee Director means an individual who is an outside member of the
Board of Directors of the Company, is not an employee of the Company and is
granted an Award pursuant to the Plan.

(r) “Non-Qualified Stock Option” or “NSO” means an option other than an
Incentive Stock Option.

(s) “Option” means an Incentive Stock Option or a Non-Qualified Stock Option, as
appropriate.

(t) “Participant” means any person selected to receive an Award pursuant to the
Plan.

(u) “Plan” means this 2008 Stock Incentive Plan as set forth herein and as
amended and/or restated from time to time.

(v) “Restricted Stock Award” means a right to the grant or purchase, at a 100%
Fair Market Value price of Common Stock which is nontransferable and subject to
substantial risk of forfeiture until specific conditions are met.

(w) “Subsidiary” means any subsidiary corporation (as defined in Section 425 of
the Internal Revenue Code) of the Company.



--------------------------------------------------------------------------------

3. Shares of Common Stock Subject to the Plan.

(a) Subject to adjustment in accordance with the provisions of Section 3(c) and
Section 8 of the Plan, the aggregate number of shares of Common Stock that may
be issued or transferred pursuant to the Plan shall not exceed 2,800,000 shares.
For this purpose, each share of Common Stock issued pursuant to a Restricted
Stock Award or pursuant to a Performance Stock Award shall consume 1.85 shares
of the total shares available for grant. Subject to adjustment in accordance
with the provisions of Section 8 of the Plan, (i) no person may in any year be
granted Options or Restricted Stock Awards with respect to more than 500,000
shares of Common Stock, and (ii) no more than an aggregate of 2,800,000 shares
of Common Stock may be issued pursuant to the exercise of Incentive Stock
Options granted under the Plan.

(b) The shares of Common Stock to be delivered under the Plan will be made
available, at the discretion of the Committee, from authorized but unissued
shares of Common Stock issued under the Plan, from treasury shares held by the
Company, from shares reacquired or otherwise purchased by the Company or an
independent agent in the open market for such purpose, or from any combination
thereof.

(c) If shares of Common Stock covered by any Option cease to be issuable for any
reason, and/or shares covered by Restricted Stock Awards are expired, forfeited,
cancelled or surrendered for any reason without having been exercised in full,
such number of shares of Common Stock associated with the expired, forfeited,
cancelled or surrendered portion of the Award shall again become available for
issuance under the Plan (at the ratio such shares were initially taken into
account for limit purposes) will no longer be charged against the limitation
provided in Section 3(a) and may again be made subject to Awards. Shares of
Common Stock tendered by Participants as full or partial payment to the Company
upon exercise of Options granted under the Plan and Shares of Common Stock
withheld by, or otherwise remitted to, the Company to satisfy a Participant’s
tax withholding obligations upon the lapse of restrictions on Restricted Stock
or the exercise of Options granted under the Plan or upon any other payment or
issuance of shares of Common Stock under the Plan shall not become available for
issuance under the Plan.

 

4. Administration of the Plan.

(a) The Plan will be governed by and interpreted and construed in accordance
with the internal laws of the State of Delaware (without reference to principles
of conflicts or choice of law). The captions of sections of the Plan are for
reference only and will not affect the interpretation or construction of the
Plan.

(b) The Plan will be administered by the Committee, which shall consist of two
or more persons. The Committee has and may exercise such powers and authority of
the Board as may be necessary or appropriate for the Committee to carry out its
functions as described in the Plan. The Committee shall determine the
Participants to whom, and the time or times at which, Awards may be granted and
the number of shares of Common Stock subject to each Option or Restricted Stock
Award. The Committee also has authority (i) to interpret the Plan, (ii) to
determine the terms and provisions of the Award Agreements, and (iii) to make
all other determinations necessary or advisable for Plan administration. The
Committee has authority to prescribe, amend, and rescind rules and regulations
relating to the Plan. All interpretations, determinations, and actions by the
Committee will be final, conclusive, and binding upon all parties.

(c) No member of the Committee will be liable for any action taken or
determination made in good faith by the Committee with respect to the Plan or
any Award under it.

 

5. Grants.

(a) The Committee shall determine and designate from time to time those
Participants who are to be granted Awards, the type of each Award to be granted
and the number of shares of Common Stock covered thereby or issuable upon
exercise thereof. Each Award will be evidenced by a written Award Agreement
which may include any other terms and conditions consistent with the Plan, as
the Committee may determine.

(b) No person will be eligible for the grant of an Incentive Stock Option who
owns or would own immediately before the grant of such Incentive Stock Option,
directly or indirectly, stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company or of any parent
corporation or Subsidiary. This will not apply if, at the Grant Date, its
exercise price is at least 110% of the Fair Market Value of the Common Stock and
by its terms, it is not exercisable after the expiration of five years from the
Grant Date.



--------------------------------------------------------------------------------

6. Terms and Conditions of Stock Options.

(a) The price at which Common Stock may be purchased by a Participant under an
Option shall not be less than 100% of the Fair Market Value of the Common Stock
on the Grant Date of such Option.

(b) Each Option shall be exercisable at such times, during such periods, and for
such numbers of shares of Common Stock as shall be determined by the Committee
and set forth in the Award Agreement (subject to Acceleration by the Committee,
in its discretion).

(c) Options granted to persons other than a Non-Employee Director expire no
later than three months following termination of the optionee’s employment or
consulting relationship with the Company or a Subsidiary, except in the event
that such termination is due to death or disability, in which case the Option
may be exercisable for a maximum of twelve months after such termination. In any
event, the Option shall expire no later than the seventh anniversary of the
Grant Date.

(d) Non-Statutory Stock Options granted to a Non-Employee Director shall expire
on the earlier of the expiration date specified in the agreement or instrument
evidencing the Option grant or seven (7) years from the Grant Date of such
Non-Statutory Stock Option.

(e) Unless the Compensation Committee otherwise determines (whether at the time
the Option is granted or otherwise), upon the exercise of an Option, the
purchase price will be payable in full in cash.

(f) Incentive Stock Options may be granted under the Plan only to employees of
the Company or a Subsidiary, and the aggregate Fair Market Value (determined as
of the date the Incentive Stock Option is granted) of the number of shares of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by a Participant in any calendar year shall not exceed one
hundred thousand dollars ($100,000) or such other limit as may be required by
the Internal Revenue Code. Any Options that purport to be Incentive Stock
Options but which are granted to persons other than employees of the Company or
a Subsidiary shall be, and any Options that purport to be Incentive Stock
Options but are granted in amounts in excess of those specified in this
Section 6(e), shall to the extent of such excess be, Non-Qualified Options.

(g) No fractional shares will be issued pursuant to the exercise of an Option,
nor will any cash payment be made in lieu of fractional shares.

 

7. Terms and Conditions of Restricted Stock Awards.

(a) All shares of Common Stock subject to Restricted Stock Awards granted or
sold pursuant to the Plan may be issued or transferred for such consideration
(which may consist wholly of services) as the Committee may determine, and will
be subject to the following conditions:

(i) The shares may not be sold, transferred, or otherwise alienated or
hypothecated until the restrictions, if any, are removed or expire, unless the
Committee determines otherwise.

(ii) The Committee shall provide in a written Award Agreement that the
certificates representing shares subject to Restricted Stock Awards granted or
sold pursuant to the Plan will be held in escrow by the Company until the
restrictions on the shares lapse in accordance with the provisions of subsection
(b) of this Section 7.

(iii) Each certificate representing shares subject to Restricted Stock Awards
granted or sold pursuant to the Plan will bear a legend making appropriate
reference to the restrictions imposed.

(iv) The Committee may impose other conditions on any shares subject to
Restricted Stock Awards granted or sold pursuant to the Plan as it may deem
advisable, including without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any stock exchange or securities
quotations system upon which such shares or shares of the same class are then
listed, and under any blue sky or other securities laws applicable to such
shares.



--------------------------------------------------------------------------------

(b) The restrictions imposed under subparagraph (a) above upon Restricted Stock
Awards will lapse at such time or times, and/or upon the achievement of such
predetermined performance objectives, as shall be determined by the Committee
and set forth in the Award Agreement or instrument evidencing the Restricted
Stock Award grant, provided, however, that the restrictions on Restricted Stock
Awards shall not fully lapse in less than three years from the Grant Date, or
not less than one year from the Grant Date if such restrictions also require the
achievement of one or more predetermined performance objectives. In the event a
holder of a Restricted Stock Award ceases to be an employee or consultant of the
Company, all shares under the Restricted Stock Award that remain subject to
restrictions at the time his or her employment or consulting relationship
terminates will be returned to or repurchased by the Company unless the
Committee determines otherwise.

(c) Subject to the provisions of subparagraphs (a) and (b) above, the holder
will have all rights of a stockholder with respect to the shares covered by
Restricted Stock Awards granted or sold, including the right to receive all
dividends and other distributions paid or made with respect thereto; provided,
however, that he or she shall execute an irrevocable proxy or enter into a
voting agreement with the Company as determined by the Committee for the purpose
of granting the Company or its nominee the right to vote all shares that remain
subject to restrictions under this Section 7 in the same proportions (for and
against) as the outstanding voting shares of the Company that are not subject to
such restrictions are voted by the other stockholders of the Company on any
matter, unless the Committee determines otherwise.

 

8. Adjustment Provisions.

(a) All of the share numbers set forth in the Plan reflect the capital structure
of the Company as of September 22, 2008. Subject to Section 8(b), if subsequent
to such date the outstanding shares of Common Stock of the Company are
increased, decreased, or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Common Stock or other
securities, through merger, consolidation, sale of all or substantially all the
property of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split, or other distribution with
respect to such shares of Common Stock, or other securities, an appropriate and
proportionate adjustment shall be made in (i) the maximum numbers and kinds of
shares provided in Sections 3 and 5, (ii) the numbers and kinds of shares or
other securities subject to the then outstanding Options and Restricted Stock
Awards, and (iii) the price for each share or other unit of any other securities
subject to then outstanding Options (without change in the aggregate purchase
price as to which such Options remain exercisable).

(b) Upon the occurrence of a Change in Control of the Company, the Committee
shall have discretion to provide for the Acceleration of one or more outstanding
Options held by employees and the vesting of unvested shares held by employees
as Restricted Stock Awards. Such Accelerated vesting may be conditioned on the
termination of the affected Awardee’s employment. Any Options Accelerated in
connection with a Change in Control shall remain fully exercisable until the
expiration or sooner termination of the term of the Option in the Award
Agreement.

(c) In the event of an Acquisition: The unvested shares of Common Stock held by
employees as Restricted Stock Awards shall immediately vest in full, except to
the extent that the Company’s repurchase rights with respect to those shares are
to be assigned to the acquiring entity; and all outstanding Options held by
employees will Accelerate to the extent not assumed by the acquiring entity or
replaced by comparable options to purchase shares of the capital stock of the
successor or acquiring entity or parent thereof (the determination of
comparability to be made by the Committee, which determination shall be final,
binding, and conclusive). The Committee shall have discretion, exercisable
either in advance of an Acquisition or at the time thereof, to provide (upon
such terms as it may deem appropriate) for (i) the automatic Acceleration of one
or more outstanding Options, and/or (ii) the vesting of unvested shares held by
employees as Restricted Stock Awards. Such Acceleration or vesting may be
conditioned on the termination of the affected Awardee’s employment.

(d) Each outstanding Award that is assumed in connection with an Acquisition, or
is otherwise to continue in effect subsequent to such Acquisition, shall be
appropriately adjusted, immediately after such Acquisition, to apply to the
number and class of securities that would have been issued to the Awardee, in
consummation of such Acquisition. Appropriate adjustments shall also be made to
the Option price payable per share, provided, that the aggregate Option price
payable for such securities shall remain the same. The class and number of
securities available for issuance under the Plan following the consummation of
such Acquisition shall be appropriately adjusted.

(e) Adjustments under this Section 8 will be made by the Committee in accordance
with the terms of such sections, whose determination as to what adjustments will
be made and the extent thereof so as to effectuate the intent of such sections
will be final, binding, and conclusive. No fractional shares will be issued
under the Plan on account of any such adjustments.



--------------------------------------------------------------------------------

9. Qualified Performance-Based Awards.

(a) Purpose. The purpose of this Section 9 is to provide the Committee the
ability to qualify Options or Restricted Stock Awards as “performance-based
compensation” under Section 162(m) of the Code. Special definitions apply for
purposes of this Section 9 and are set forth at the end of this Section 9. If
the Committee, in its discretion, decides to grant an Option or Award as a
Qualified Performance-Based Award, the provisions of this Section 12 will
control over any contrary provision contained in the Plan. In the course of
granting any Option or Restricted Stock Award, the Committee may specifically
designate the Award as intended to qualify as a Qualified Performance-Based
Award. However, no Award shall be considered to have failed to qualify as a
Qualified Performance-Based Award solely because the Award is not expressly
designated as a Qualified Performance-Based Award, if the Award otherwise
satisfies the provisions of this Section 9 and the requirements of
Section 162(m) of the Code and the regulations promulgated thereunder applicable
to “performance-based compensation.”

(b) Authority. All grants of Awards intended to qualify as Qualified
Performance-Based Awards and determination of terms applicable thereto shall be
made by the Committee or, if not all of the members thereof qualify as “outside
directors” within the meaning of applicable IRS regulations under Section 162 of
the Code, a subcommittee of the Committee consisting of such of the members of
the Committee as do so qualify. Any action by such a subcommittee shall be
considered the action of the Committee for purposes of the Plan.

(c) Applicability. This Section 12 will apply only to Participants who are
“covered employees” within the meaning of Section 162(m) of the Code and to
persons who the Committee determines are reasonably likely to become covered
employees within the meaning of Section 162(m) of the Code in the period covered
by an award of Options or Restricted Stock Awards selected by the Committee to
receive Qualified Performance-Based Awards. The Committee may, in its
discretion, grant Options or Restricted Stock Awards to such persons that do not
satisfy the requirements of this Section 9.

(d) Discretion of Committee with Respect to Qualified Performance-Based Awards.
Options may be granted as Qualified Performance-Based Awards in accordance with
Section 6, except that the exercise price of any Option intended to qualify as a
Qualified Performance-Based Award shall in no event be less than 100% of the
Fair Market Value of the Stock on Grant Date. With regard to Restricted Stock
Awards intended to qualify as Qualified Performance-Based Awards, the Committee
will have full discretion to select the length of any applicable Restriction
Period or Performance Period, the kind and/or level of the applicable
Performance Goal, and whether the Performance Goal is to apply to the Company, a
Subsidiary or any division or business unit or to the individual. Any
Performance Goal or Goals applicable to Qualified Performance-Based Awards shall
be objective, shall be established not later than ninety (90) days after the
beginning of any applicable Performance Period (or at such other date as may be
required or permitted for “performance-based compensation” under Section 162(m)
of the Code) and shall otherwise meet the requirements of Section 162(m) of the
Code, including the requirement that the outcome of the Performance Goal or
Goals be substantially uncertain (as defined in the regulations under
Section 162(m) of the Code) at the time established.

(e) Payment of Qualified Performance-Based Awards. A Participant will be
eligible to receive payment under a Qualified Performance-Based Award which is
subject to achievement of a Performance Goal or Goals only if the applicable
Performance Goal or Goals period are achieved within the applicable Performance
Period, as determined by the Committee. In determining the actual size of an
individual Qualified Performance-Based Award, the Committee may reduce or
eliminate the amount of the Qualified Performance-Based Award earned for the
Performance Period, if in its sole and absolute discretion, such reduction or
elimination is appropriate.

(f) Maximum Award Payable. The maximum Qualified Performance-Based Award payment
to any one Participant under the Plan for a Performance Period is the number of
shares of Stock set forth in Section 3 above.

(g) Limitation on Adjustments for Certain Events. No adjustment of any Qualified
Performance-Based Award pursuant to Section 8 shall be made except on such
basis, if any, as will not cause such Award to provide other than
“performance-based compensation” within the meaning of Section 162(m) of the
Code. In the case of a Qualified Performance-Based Award which is a Restricted
Stock Award, no additional vesting or pro ration of the Award shall be allowed
on a Change in Control, except to the extent allowed by Section 162(m) of the
Code.

(h) Definitions. As used in this Section 12:

(i) Performance Criteria means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria used to



--------------------------------------------------------------------------------

establish Performance Goals are limited to: pre- or after-tax net earnings,
sales growth, order growth, operating earnings, operating cash flow, return on
net assets, return on stockholders’ equity, return on assets, return on capital,
return on sales, Stock price growth, stockholder returns, gross or net profit
margin, operating earnings, expense management, cost reduction, EBITDA, net
revenue per employee, inventory, inventory turns, customer satisfaction
indicators, strategic innovation, efficiency measures, earnings per share, price
per share of Stock, and market share, or any of the foregoing before the effect
of acquisitions, accounting changes, realignment, restructuring and special
charges (determined according to criteria established by the Committee) and any
of which may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group. The Committee
will, in the manner and within the time prescribed by Section 162(m) of the Code
in the case of Qualified Performance-Based Awards, objectively define the manner
of calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.

(ii) Performance Goals means, for a Performance Period, the written goals
established by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, product family,
business unit, subsidiary, or an individual.

(iii) Performance Period means the one or more periods of time, which may be of
varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals will be measured for purposes of
determining a Participant’s right to, and the payment of, a Qualified
Performance-Based Award.

(iv) Qualified Performance-Based Awards means awards of Options or Restricted
Stock Awards under this Plan intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.

 

10. General Provisions.

(a) Nothing in the Plan, Award Agreement or in any instrument executed pursuant
to the Plan will confer upon any Participant any right to continue in the employ
of, as a consultant to of the Company or any of its Subsidiaries or affect the
right of the Company or any Subsidiary to terminate the employment or consulting
relationship of any Participant at any time, with or without cause, nor shall
the Plan, Award Agreement or other instrument confer any right on a Non-Employee
Director to remain on the Board of Directors or effect the right to terminate or
otherwise remove a director.

(b) No shares of Common Stock will be issued or transferred pursuant to an
Option or Restricted Stock Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any stock
exchanges or securities quotations systems upon which the Common Stock may be
listed, have been fully met. As a condition precedent to the issuance of shares
pursuant to the grant or exercise of an Option or Restricted Stock Award, the
Company may require the Participant to take any reasonable action to meet such
requirements.

(c) No Participant and no beneficiary or other person claiming under or through
such Participant will have any right, title, or interest in or to any shares of
Common Stock allocated or reserved under the Plan or subject to any Option,
except as to such shares of Common Stock, if any, that have been issued or
transferred to such Participant.

(d) The Committee shall adopt rules regarding the withholding of federal, state,
or local taxes of any kind required by law to be withheld with respect to
payments and delivery of shares to Participants under the Plan. With respect to
any nonqualified stock option, the Committee, in its discretion, may permit the
Participant to satisfy, in whole or in part, any tax withholding obligation that
may arise in connection with the exercise of the nonqualified stock option by
electing to have the Company withhold shares of Common Stock having a Fair
Market Value equal to the amount of the tax withholding.

(e) No Option and no right under the Plan, contingent or otherwise, will be
transferable or assignable or subject to any encumbrance, pledge, or charge of
any nature except that, under such rules and regulations as the Committee may
establish pursuant to the terms of the Plan, a beneficiary may be designated
with respect to an Option in the event of death of a Participant. If such
beneficiary is the executor or administrator of the estate of the Participant,
any rights with respect to such Option may be transferred to the person or
persons or entity (including a trust) entitled thereto under the will of the
holder of such Option.

(f) Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or cancel outstanding Options in exchange for cash, other
Awards or Options with an exercise price that is less than the exercise price of
the original Options without stockholder approval.



--------------------------------------------------------------------------------

11. Amendment and Termination.

(a) The Board shall have the power, in its discretion, to amend, modify,
suspend, or terminate the Plan at any time, subject to the rights of holders of
outstanding Options and Restricted Stock Awards on the date of such action, and
to the approval of the stockholders of the Company if approval is required by
law.

(b) The Committee may, with the consent of a Participant, make such
modifications in the terms and conditions of an Award held by such Participant
as it deems advisable.

(c) No amendment, suspension or termination of the Plan will, without the
consent of the Participant adversely affect any right or obligation under any
Option or Restricted Stock Award previously granted to such Participant under
the Plan.

 

12. Effective Date of Plan and Duration of Plan.

The Plan became effective upon its adoption by the Board on September 22, 2008,
subject to subsequent approval by the Company’s stockholders. The Plan will
terminate on September 22, 2015.